DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, US 2015/0031837 issued to Favis et al., and US 3,525,134 issued to Coon, as set forth in section 8 of the last Office action (Non-Final Rejection mailed August 5, 2022).
Applicant has not amended the claims and arguments traversing the rejection have not been found persuasive for the reasons set forth below.  As such, said rejection stands.  
Tung discloses bulked continuous filament (BCF) carpet yarns having a high level of bulk (abstract).  Carpets tufted of said yarns have a superior balance of carpet bulk and newness retention (abstract).  The preferred BCF yarns are nylon yarns, but polyester yarns are also suitable for the invention (col. 3, lines 34-39).  When polyester is employed, appropriate adjustments of the bulk levels and newness retention values shown in the figures for nylon 6,6 would be required (col. 3, lines 39-41).  Additionally, when employing polyester, processing variables will be different than those disclosed for nylon 6,6, due to different melting temperatures of the polymers, wherein said variables and others may be envisioned by those of ordinary skill in the art (col. 5, lines 33-40). The BCFs have a trilobal cross-sectional shape with a modification ratio of 1.4-4.0 and a denier per filament of 10-25 (col. 2, line 63-col. 3, line 1).  The yarns made from the BCFs have a yarn bulk level of at least 35 and a denier of 800-2000 (col. 3, lines 1-4 and col. 4, lines 9-10).  Tung teaches known tufted carpets comprise BCF yarns tufted into a primary backing and a latex adhesive backing coated thereon to fix the tufts (i.e., appellant’s at least one backing layer) (col. 1, 14-25).  The pile layer weight may range from 0.68-1.70 kg/m2 (680-1700 gsm) (col. 3, lines 26-31).  The BCFs are extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn (col. 4, line 66-col. 5, line 33).  
While Tung does not explicitly teach the shape of the crimped BCF, the reference teaches the filaments are texturized by a bulking jet according to US 3,535,134 issued to Coon (col. 7, lines 33-39).  Coon discloses “This invention relates to apparatus for use in treating synthetic filaments with hot gas or steam to introduce a random curvilinear crimp…” (col. 1, lines 29-31).  Thus, the bulked filaments of Tung have a random curvilinear (e.g., wavy) crimp which falls within the scope of applicant’s “sinuous crimp shape.”  
Tung explicitly teaches the invention of claims 1-4 and 8 with the exceptions (a) the polyester is polyethylene terephthalate (PET), (b) the BCR has a crimp ratio of 16% or more, and (c) the tufted carpet has a wear resistance level according to MS343-15 standard of a grade 3 or more. 
Regarding exception (a), while Tung teaches polyester filaments, the reference fails to explicitly teach said polyester is polyethylene terephthalate.  However, it is well known in the textile art in general and the carpet art in particular that PET is the most common type of polyester within the class of polyesters.  Applicant was previously given Official Notice of this fact in the Non-Final Office action (December 18, 2020).  Although applicant did not properly traverse said Official Notice, which resulted in said fact being taken as admitted prior art, the Allan, Phillips, and Favis references were cited in the Final Office action (April 2, 2021, section 15) as evidence that polyethylene terephthalate (PET) is the most common type of polyester.  Specifically, the Allan reference states:
For satisfactory application as carpet face yarn or pile liners or fiberfill, the fiber must be a crimped fiber and should preferentially possess a bending recovery in excess of about 40%.  Polyethylene terephthalate, the most commonly produced polyester may be produced with a maximum fiber bending recovery in the range 45 to 55%. (Col. 1, lines 58-64)

See also, Phillips and Favis, which teach, respectively:  
The carpet layer 14 may be made from a range of materials.  For instance, the raised surface of the carpet, or pile, may be made from Nylon, olefin, polypropylene, polyester (polyethylene terephthalate, commonly abbreviated PET), wool, etc. (Section [0064])

The term “polyester” as a specific material most commonly refers to polyethylene terephthalate (PET). (Section [0070])

Thus, the fact that PET is the most common type of polyester within the class of polyesters in the textile art in general and the carpet art in particular is clearly capable of instant and unquestionable demonstration as being well-known.  As such, one of ordinary skill in the art would at once envisage Tung’s teaching of polyester carpet filaments to include polyethylene terephthalate.  In order to anticipate, a reference must identify something falling within the claimed subject matter with sufficient specificity to constitute a description thereof within the purview of 35 U.S.C. § 102.  In re Schaumann, 572 F.2d 312, 317 (CCPA 1978).  Further, to anticipate, one skilled in the art must be able to “at once envisage” the claimed subject matter in the prior art disclosure.  In re Petering, 301 F.2d 676, 681 (CCPA 1962).  Hence, Tung’s teaching of polyester inherently encompasses polyethylene terephthalate and exception (a) is met by the Tung reference.  
Regarding exception (b), while the objective of Tung is to produce a high bulk BCF yarn, the reference does not measure bulk levels by a crimp ratio property.  However, it is reasonable to presume that a crimp ratio property of 16% or more is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the BCF carpet. Specifically, Tung teaches texturing the nylon filaments with hot air jets (i.e., nozzles), wherein the filaments exit the jets onto a perforated rotating drum where air is vacuumed through the perforations and water is misted to quench said filaments (col. 5, lines 12-22).  Tung teaches longer residence times of the yarn on the bulking drum results in better cooling and higher bulk in the final yarn product (col. 5, lines 27-31).  The reference also teaches polyester BCF may be made by a similar process, but with varying temperatures dependent upon the melting point of said polyester, wherein said temperature differences and other variables can be envisioned by a skilled artisan (col. 5, lines 34-40).  Note the present invention discloses increases in the crimping ratio of PET BCF (i.e., a crimp ratio of 16% or more) are achieved by quenching after thermally texturizing, wherein said bulked filaments are quenched with cooling water or cooling air at the outlet of the texturing nozzle or by sucking air through the cooling drum located at the lower end of the texturing nozzle (specification, page 7, lines 17-20).  In other words, the Tung reference teaches a like method of texturizing and cooling as disclosed by applicant.  Hence, it is reasonable to presume that the claimed crimp ratio property of 16% or more would be inherent to a PET BCF yarn made according to the teachings of Tung.  The burden is upon appellant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed crimp ratio would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (b) is anticipated by or obvious over the Tung reference. 
	Regarding exception (c), although Tung does not explicitly teach the limitation of a wear resistance level according to MS343-15 standard of 3 or more, as measured with a Taber abrasion tester (specification, page 13, line 14-page 14, line 13), it is reasonable to presume that said limitation is inherent to the invention.  Support for said presumption is found in the use of similar materials (i.e., polyester bulked continuous filament having the claimed cross-sectional modification ratio and denier per filament tufted into a primary backing to form a carpet having the claimed face weight) and in the similar production steps (i.e., extruded from a spinneret, quenched, drawn, bulked, cooled, and wound into yarn and tufted into a primary backing) used to produce the carpet.  Note the reference teaches a carpet appearance retention as measured by a Vetterman drum test (i.e., a measure of a carpet’s resistance to wear) and evaluated on a scale of 1-5 (col. 6, line 58-col. 7, line 13).  Some working examples of nylon 6,6 have a newness retention (NR) of 3 or above, wherein a rating of 3 is moderately worn sample after 20,000 cycles (col. 8, lines 15-20 and Tables 1 and 2).  Tung’s disclosed NR ratings for carpet wear, although not measured by the same test method as applicant, would be indicative of good wear resistance according to applicant’s test methods.  Tung teaches polyester BCF may be substituted for the nylon 6,6 wherein appropriate adjustments of bulk levels and newness retention values shown in the figures for nylon 6,6 would be required (col. 3, lines 39-41).  So, while Tung does not explicitly teach the claimed wear resistance level for a PET BCF, it is reasonable to presume Tung’s PET BCF would meet applicant’s claimed wear resistance level.  The burden is upon appellant to prove otherwise.  In re Fitzgerald, 205 USPQ 495.  In the alternative, the claimed wear resistance would obviously have been provided by the process disclosed by Tung.  Note In re Best, 195 USPQ 433, footnote 4 (CCPA 1977) as to the providing of this rejection under 35 USC 103 in addition to the rejection made above under 35 USC 102.  Therefore, exception (c) and claims 1-4 and 8 are rejected as being anticipated by or obvious over the cited Tung reference.  



Claim Rejections - 35 USC § 103
Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as obvious over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, US 2015/0031837 issued to Favis et al., and US 3,525,134 issued to Coon.
In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Tung in order to achieve a crimp ratio of 16% or more for a PET BCF filament.  Specifically, Tung discloses carpet yarns having bulk levels higher than those of the prior art (col. 4, lines 3-30 and col. 11, lines 42-49).  Tung achieves the improvement in bulk level by varying process parameters such as cross-sectional modification ratio, efficiency of cooling means, cooling time of BCF yarn after bulking, hot roll temperature, bulk air temperature, denier, and finishing composition (col. 4, lines 5-7 and col. 5, lines 3-56).
The Tung reference measures bulk levels with bulk crimp elongation (BCE) values and yarn crimp elongation (YCE) values, but fails to explicitly measure the bulkiness of the BCF filaments in crimp ratio values.  Figure 1 of the reference discloses BCE values of exemplary nylon 6,6 BCF in the range above line A, which is the upper limit for bulk in prior art typical trilobal carpet yarns (i.e., BCE values for nylon BCF of at least 20-25%) (col. 4, lines 16-30 and Figure 1).  The BCE values of at least 20-25% may be converted to a yarn crimp elongation (YCE) of at least about 24-29% with the formula YCE = (0.96)%BCE + 4.9 (col. 6, lines 43-45).  Working examples of nylon 6,6 have BCE values of 23-40%, which convert to YCE values of about 27-43% (Table 1).  Line C of Figure 1 shows working Examples 3, 6, 9, and 12 of nylon BCF, employing a draw roll temperature of 210°C, having YCE values of up to about 43%.  Point D of Figure 1 shows Example 17 having a BCE value of 49% or a YCE value about 52%.  In other words, Tung discloses nylon 6,6 BCF having high bulk levels of at least 24-29% (e.g., about 27-43% and about 52%) as measured by YCE.
While not equivalent in variables, Tung’s YCE measurement and calculation (col. 6, lines 1-45) are substantially similar to the crimp ratio measurement and calculation disclosed in applicant’s specification (page 12, lines 7-17).  Despite different time, yarn length, and load variables, the prior art method and applicant’s method both generally measure the degree of bulk in BCF yarns by means of boiling a yarn sample, drying said sample, hanging said sample and cutting to a specified length, loading said sample, and measuring the new yarn length (Tung, col. 6, lines 1-45 and specification, page 12, lines 7-17).  However, due to the difference in variables, one cannot directly compare Tung’s YCE values with applicant’s crimp ratio values.  Additionally, it is noted that Tung’s BCE and YCE values are only for nylon and not the disclosed polyester BCF.  
To summarize, Tung discloses procedures for providing improvements in bulk levels in nylon 6,6 BCF yarns, as measured by relatively high bulk levels of at least 24-29% (e.g., about 27-43% and about 52%) YCE.  Additionally, Tung teaches polyester BCF may be substituted for the nylon 6,6 wherein appropriate differences in process temperatures due to different melting points of the polymers, along with other variations in process parameters, can be “envisioned by those skilled in the art” (col. 5, lines 34-40).  While Tung does not explicitly teach bulk levels of PET BCF as measured in a crimp ratio property, Tung’s objective is to produce BCF carpet yarns, including polyester BCF yarns, having high levels of bulk (abstract).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the process parameters (e.g., cross-sectional modification ratio, efficiency of cooling means, cooling time of BCF yarn after bulking, hot roll temperature, bulk air temperature, denier, and finishing composition) for making a PET BCF filament according to the teachings of Tung in order to achieve a relatively high bulk level, such as 16% or more when measured by applicant’s crimp ratio method.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 1-4 and 8 are rejected as being obvious over the cited Tung reference.  
Claim 11 stands rejected under 35 U.S.C. 103 as being unpatentable over US 5,175,038 issued to Tung et al., as evidenced by US 4,159,617 issued to Allan, US 2012/0233951 issued to Phillips, US 2015/0031837 issued to Favis et al., and US 3,525,134 issued to Coon, as applied to claim 1 above, and in further view of US 2004/0151870 issued to Theiss, as set forth in section 9 of the last Office action.
Tung teaches the BCF yarns are tufted in to a primary backing, but fails to teach a suitable backing material.  Additionally, Tung fails to teach a precoat (i.e., first coating layer to fix the pile tufts) and a second coating layer comprising polyethylene or ethylene-vinyl acetate (EVA). However, such carpet backing constructions are well-known in the art.  For example, Theiss disclose it is known in the art to provide tufted automotive carpets comprising face yarns tufted into a primary backing comprising a spunbond polyester nonwoven fabric, a precoat comprising polyethylene, and 30-80 osy (1017-2712 gsm) of an EVA backing (section [0003]).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a spunbond polyester primary backing for the primary backing of Tung.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to finish the tufted carpet of Tung with a precoat and 30-80 osy of an EVA backing in order to produce a tufted carpet suitable for use in an automobile.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 11 stands rejected as being obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments filed with the amendment have been fully considered but they are not persuasive. 
Applicant traverses the prior art rejection of the claims by arguing the cited prior art does not teach or suggest the claim limitation of “the PET bulked continuous filament has a sinuous crimp shape having a crimp ratio of 16% or more” (Remarks, page 3, 1st paragraph).  Applicant notes a prima facie case of anticipation or obviousness, such as the one set forth above, can be rebutted by evidence showing the prior art products do not necessarily possess the claimed characteristic (i.e., crimp ratio of 16% or more) (Remarks, paragraph spanning pages 4-5).  Specifically, applicant relies upon test data submitted in a Declaration Under 37 CFR 1.132 by Y.C. Kwon filed on October 6, 2022 (Remarks, paragraph spanning pages 4-5 – paragraph spanning pages 6-7).  
In response, said test data is insufficient to overcome the rejection under 35 USC 102/103 as set forth above.  First, the Declaration contains an error in the citation of the Tung reference, stating US “5,1750,385” instead of US 5,175,038.  Additionally, it appears the citation to the specification, “page 10, lines 11-17,” as to how the crimp ratio is measured, is in error.  Page 12, lines 10-17 of the specification disclose how to measure crimp ratio. 
Second, the Declaration lacks disclosure as to the composition and structure of the samples being tested.  No details of the samples are given other than the implication the samples are PET BCF as substituted for Tung’s nylon 6,6 BCF having bulk levels of 21-43% as measured by YCE (sections 3 and 6 of the Declaration).  Hence, it is unclear if the samples are PET BCF made in accordance with the Tung disclosure with or without any necessary process variables adjusted from nylon to PET and/or if the samples have a nexus with the claimed invention (i.e., PET bulked continuous filaments having a sinuous crimp shape and a crimp ratio of 16% or more and a cross-sectional modification ratio of 1.9-3.4).  Without such information, a full evaluation of the test data cannot be conducted.
Third, the Declaration states a “crimp ratio of 16% (PET) corresponds to YCE of around 47%,” which “does not overlap or lie inside ranges ‘21-30% and 27-43% as measured by YCE’” (section 5).  However, as clarified in the obviousness rejection set forth above, Tung teaches YCE values of at least 24-29% (not 21-30% as cited in previous Office Actions), with working examples of nylon BCF having YCE values of about 27-43% and about 52%.  Thus, a YCE of “around 47%” is still within the scope of Tung’s disclosed YCE values of at least 24-29% and up to about 52% for nylon BCF.  In other words, establishing that a crimp ratio of 16% is equivalent to a YCE value of around 47% is not a sufficient showing to evidence that a PET BCF yarn made according to the teachings of Tung would not necessarily possess a crimp ratio of 16% or more.  
Fourth, the single test comparison of nylon and PET filaments “manufactured at the same conditions” (i.e., same temperature and pressure by the same cooling method) set forth in Table 1 of the specification (i.e., Exhibit 2 of the Declaration) is insufficient evidence to draw a conclusion that PET BCF made according to Tung would have a crimp ratio lower than that of nylon (i.e., cannot have a YCE of 47% or more or a crimp ratio of 16% or more) (Declaration, section 6).  In particular, as noted above, the Tung disclosure encompasses YCE values of 47% or more (i.e., about 52%).  Additionally, Tung explicitly states polyester BCF would not be processed under “the same conditions” as those disclosed for nylon due to differences in the melting points of the two polymers.  Tung teaches a skilled artisan would be able to envision the required differences in process parameters due to the different melting temperature of polyester.  Hence, applicant’s single test comparison of nylon and PET BCF “manufactured at the same conditions” is insufficient to show that PET would necessarily possess a lower crimp ratio than nylon when made according to the Tung disclosure, which would employ different process conditions for polyester than for nylon.  Therefore, said Declaration is insufficient to establish that the prior art of Tung would not necessarily possess a crimp ratio of 16% or more.  
Applicant also argues Tung’s teaching to polyester is a “mere invitation to investigate and merely invites further experimentation for applying the disclosure of Tung to polyester” (Remarks, paragraph spanning pages 7-8).  Specifically, applicant asserts the Office Action has not provided “appropriate explanation regarding how to applying[sic] nylon 6,6 of Tung to polyester” (Remarks, page 8, 2nd paragraph).  
In response, Tung explicitly teaches polyester filaments may be spun in a process similar to that disclosed for nylon 6,6 yarns, but with different process temperatures “due to the different melting point of the various polymers” (col. 5, lines 34-37).  Additionally, Tung states, “Other variations to the above-described apparatus and spinning process may be envisioned by those skilled in the art” (col. 5, lines 37-40).  In other words, Tung explicitly teaches one of ordinary skill in the art would understand how to modify the disclosed nylon filament process to produce corresponding polyester filaments, including modifying the process temperatures and any other necessary process variables.  As such, the Tung reference is not merely an invitation to experiment with polyester BCF, but rather the reference teaches producing polyester BCF with high bulk, based upon the Tung disclosure, is within the level of ordinary skill in the art.  Hence, the Office Action need not present an “an appropriate explanation” of how to apply Tung’s nylon 6,6 process to polyester BCF.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        October 13, 2022